DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2021/0049594 A1) hereinafter Liu. 
As to claim 1, Liu discloses an apparatus comprising: a processor (Fig. 5, Para. 8; 111) configured to read first and second output values of an entity from first and second memory addresses, respectively, store the first and second output values in a blockchain data structure (Para. 57, “To perform the remittance method described in the previous multiple embodiments, the remitter account needs to , and 
execute the blockchain data structure (Para. 80, FIG. 4 is a flowchart illustrating implementation of setting a reserve fund list of user A shown in FIG. 3 and executing remittance from user A to user B in a blockchain network in privacy protection mode, i.e. execute the blockchain data structure.), where the execution selects one of the first and second output values based on an operation to perform with a third output value (Para. 19, “The blockchain-based remittance method is used for remittance from a remitter account to a remittee account, where the remitter account includes a reserve fund list; and the reserve fund list includes multiple reserved amounts obtained by dividing a balance of the remitter account.”, where the reserve fund list of the remitter account represents here as the first and second output values and the balance of the remittee account represents a third output value. Para. 22, the remitter account further includes a reserve fund list to support concurrent transactions generated based on the balance of the remitter account. The reserve fund list includes  and modifies the selected output value based on the third output value (Fig. 6, Para. 113, an account update unit 606, configured to, if the first transaction succeeds in the first transaction verification, deduct the remittance amount from the balance of the remitter account, i.e. modifies the selected output value based on the third output value, and add the remittance amount to a balance of the remittee account, where the output value of the remitetee account represents the third output value. Thus, deducting remittance amount from the balance of the remitter account is same as modifying the selected output value based on the third output value.); and 
a memory configured to store the modified output value at an output memory address (Para. 53, “After the first transaction succeeds in the verification steps included in the first transaction verification, the first transaction can be recorded into a block of the blockchain, and the remitter account and the remittee account are .


 a method comprising: reading first and second output values of an entity from first and second memory addresses, respectively; storing the first and second output values in a blockchain data structure (Para. 57, “To perform the remittance method described in the previous multiple embodiments, the remitter account needs to include the reserve fund list, so as to store the multiple reserved amounts obtained by dividing the balance of the remitter account.”. Para. 42, “In the bitcoin block-chain, the nodes need to verify content such as a transaction format, a signature, whether an input transaction of UTXO is valid, whether double-spending occurs, and whether an output value is not greater than an input value”, where multiple reserved amounts of remitter account are the input values of the previous transaction output values such as first and second output values. Therefore, a processor configured to read first and second output values of the remitter account, i.e. an entity, from first and second memory address, respectively and store the first and second output values in a blockchain data structure.); 
executing the blockchain data structure (Para. 80, FIG. 4 is a flowchart illustrating implementation of setting a reserve fund list of user A shown in FIG. 3 and executing remittance from user A to user B in a blockchain network in privacy protection mode, i.e. execute the blockchain data structure.), where the executing comprises selecting one of the first and second output values based on an operation to perform with a third output value (Para. 19, “The blockchain-based remittance method is used for remittance from a remitter account to a remittee account, where the remitter account includes a reserve fund list; and the reserve fund list includes multiple reserved amounts obtained by dividing a balance of the remitter account.”, where the , and modifying the selected output value based on the third output value (Fig. 6, Para. 113, an account update unit 606, configured to, if the first transaction succeeds in the first transaction verification, deduct the remittance amount from the balance of the remitter account, i.e. modifies the selected output value based on the third output value, and add the remittance amount to a balance of the remittee account, where the output value of the remitetee account represents the third output value. Thus, deducting remittance amount from the balance of the remitter account is same as modifying the selected output value based on the third output value.); and 
storing the modified selected output value at an output memory address (Para. 53, “After the first transaction succeeds in the verification steps included in the first transaction verification, the first transaction can be recorded into a block of the blockchain, and the remitter account and the remittee account are updated accordingly: The remittance amount is deducted from the balance of the remitter account and is added to the balance of the remittee account”. Para. 79, “By using the previous node 1, node 2, and node i to node j, etc., the remittance transaction between user A and user B and the transaction sent by user A for initializing or updating the reserve fund list can be implemented on the blockchain network, and related transaction information can be recorded in a blockchain ledger separately maintained by each blockchain node, thereby alleviating tampering and facilitating subsequent inspection and verification.”. Thus, the modified output value is being stored at an output memory address.).



 a non-transitory computer readable medium comprising instructions (Para. 133), that when read by a processor (Fig. 5, Para. 8; 111), cause the processor to perform a method comprising: reading first and second output values of an entity from first and second memory addresses, respectively; storing the first and second output values in a blockchain data structure (Para. 57, “To perform the remittance method described in the previous multiple embodiments, the remitter account needs to include the reserve fund list, so as to store the multiple reserved amounts obtained by dividing the balance of the remitter account.”. Para. 42, “In the bitcoin block-chain, the nodes need to verify content such as a transaction format, a signature, whether an input transaction of UTXO is valid, whether double-spending occurs, and whether an output value is not greater than an input value”, where multiple reserved amounts of remitter account are the input values of the previous transaction output values such as first and second output values. Therefore, a processor configured to read first and second output values of the remitter account, i.e. an entity, from first and second memory address, respectively and store the first and second output values in a blockchain data structure.); 
executing the blockchain data structure (Para. 80, FIG. 4 is a flowchart illustrating implementation of setting a reserve fund list of user A shown in FIG. 3 and executing remittance from user A to user B in a blockchain network in privacy protection mode, i.e. execute the blockchain data structure.), where the executing comprises selecting one of the first and second output values based on an operation to perform with a third output value (Para. 19, “The blockchain-based remittance method is used for remittance from a remitter account to a remittee account, where the , and modifying the selected output value based on the third output value (Fig. 6, Para. 113, an account update unit 606, configured to, if the first transaction succeeds in the first transaction verification, deduct the remittance amount from the balance of the remitter account, i.e. modifies the selected output value based on the third output value, and add the remittance amount to a balance of the remittee account, where the output value of the remitetee account represents the third output value. Thus, ; and 
storing the modified selected output value at an output memory address (Para. 53, “After the first transaction succeeds in the verification steps included in the first transaction verification, the first transaction can be recorded into a block of the blockchain, and the remitter account and the remittee account are updated accordingly: The remittance amount is deducted from the balance of the remitter account and is added to the balance of the remittee account”. Para. 79, “By using the previous node 1, node 2, and node i to node j, etc., the remittance transaction between user A and user B and the transaction sent by user A for initializing or updating the reserve fund list can be implemented on the blockchain network, and related transaction information can be recorded in a blockchain ledger separately maintained by each blockchain node, thereby alleviating tampering and facilitating subsequent inspection and verification.”. Thus, the modified output value is being stored at an output memory address.).


 wherein the processor is configured to determine that the first output value has been spent and select the second output value in response (Para. 31, “an unused reserved amount, that is, a reserved amount that has not been allocated to any remittance transaction, can be marked in an "unused state" (state 1) in the reserve fund list. Once a reserved amount is allocated to a remittance transaction, the reserved amount can be immediately identified in a "being-used state" (state 2) in a reserve fund list of a remitter account, that is, the reserved amount is marked in the "being-used state" (state 2) in the reserve fund list stored locally by the remitter user. It can be seen that the remitter account can only allocate a reserved amount in the unused state (state 1) to a new remittance transaction, and then change an allocated reserved amount to the being-used state (state 2) locally after allocation to prevent repeated allocation of the same reserved amount.”. Para. 27, “the reserve fund list of the remitter account includes the following four reserved amounts: {5,10,15,20}. For a first transaction whose remittance amount is 10, the remitter can select one reserved amount of 10 (or 15 or 20) from the four reserved amounts and allocate the reserved amount of 10 (or 15 or 20) to the first transaction.”. Thus, the four reserved amounts are being represented here as first, second, third and fourth output values respectively. Whenever it is determined that the first output value is already being spent then the node select the second output value in response.).

 wherein the processor is configured to determine that both the first and second output values can satisfy the operation, and select the first output value based on an order of the first and second output values within the blockchain data structure (Fig. 4, Para. 110, “consecutive sequence numbers are used for the processes of user A's reserve fund list setting and the remittance from user A to user B in FIG. 4”. Para. 27, “the reserve fund list of the remitter account includes the following four reserved amounts: {5, 10, 15, 20}. For a first transaction whose remittance amount is 10, the remitter can select one reserved amount of 10 (or 15 or 20) from the four reserved amounts and allocate the reserved amount of 10 (or 15 or 20) to the first transaction.”. Para. 28, “when the reserve fund list includes multiple equal-value reserved amounts, it is difficult for a verification node to identify whether reserved amounts of an equal value have been used in other transactions. The remitter account can mark the reserved amounts in multiple ways.”. Para. 29, “a corresponding unique code or identifier can be generated for each reserved amount in the reserve fund list of the remitter account. In this case, the first transaction includes not only the reserved amount but also a unique identifier (e.g., code) of the reserved amount”. Fig. 4 showed all output values are arranged in order. Thus, the first output value is being selected based on an order of the first and second output values within the blockchain data structure using the identifier when all values are equal.).

 wherein the processor is further configured to read the third output value from a third memory address, and store the third output value in the blockchain data structure (Para. 53, “After the first transaction succeeds in the verification steps included in the first transaction verification, the first transaction can be recorded into a block of the blockchain, and the remitter account and the remittee account are updated accordingly: The remittance amount is deducted from the balance of the remitter account and is added to the balance of the remittee account”. Thus, the processor is further configured to read the balance of the remittee account such as the third output value from a third memory address, and store the third output value in the blockchain data structure as input value for performing the future transactions.).

As to claims 5 and 13, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Liu discloses wherein the processor is further configured to modify the third output value based on the selected output value and store the third output value in a second output memory address (Fig. 6, Para. 53, “After the first transaction succeeds in the verification steps included in the first transaction verification, the first transaction can be recorded into a block of the blockchain, and the remitter account and the remittee account are updated accordingly: The remittance amount is deducted from the balance of the remitter account and is added to the balance of the remittee account”, where balance of the remittee account represents the third output value and adding to the remittee account indicates modifying the third .

As to claims 6 and 14, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Liu discloses wherein the processor is configured to add a portion of the selected output value to the third output value based on the operation, and subtract the portion from the selected output value to generate the modified output value (Fig. 6, Para. 53, “After the first transaction succeeds in the verification steps included in the first transaction verification, the first transaction can be recorded into a block of the blockchain, and the remitter account and the remittee account are updated accordingly: The remittance amount is deducted from the balance of the remitter account and is added to the balance of the remittee account”. Thus, the processor is configured to add remittance amount such as a portion of the selected output value to the third output value based on the operation, and subtract the portion from the selected output value to generate the modified output value).

As to claims 7 and 15, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Liu discloses wherein the blockchain data structure comprises the first, second, and third output values stored within an input column, and the modified selected output value and a modified third output value stored within an output column (Para. 75, “The reserve fund list described in some embodiments is a data organization form for the multiple reserved amounts included in the second transaction, and a specific representation form of the reserve fund list is not .

As to claims 8 and 16, the claims are rejected for the same reasons as claims 7 and 15 above. In addition, Liu discloses wherein a sum of the first, second, and third output values within the input column does not match a sum of the modified selected output value and the modified third output value within the output column (Para. 54, “Based on different consensus mechanisms relied on by an account status update process on the blockchain, blockchain nodes that update the balance of the remitter account and the balance of the remittee account can be the same as or different from the blockchain node that performs the transaction verification”, where the balance of the remitter account and the balance of the remittee account can be different. Thus, a sum of the first, second, and third output values within the input column does not match a sum of the modified selected output value and the modified third output value within the output column since the balance of the both account can be different).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHAN et al. (US 2021/0073811 A1) teaches concurrent bytecode interpretation.
Wu (US 2019/0228407 A1) teaches digital property management on a distributed transaction consensus network.
Chen et al. (US 2018/0089644 A1) teaches cryptocurrency transactions using debit and credit values.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

/M.S.B./Examiner, Art Unit 2167            

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167